Citation Nr: 1135859	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  98-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for the Veteran's service connected right knee disability, to include a rating in excess of 20 percent for instability and a rating in excess of 10 percent for limitation of motion as a result of degenerative arthritis.

2.  Entitlement to a rating in excess of 30 percent for tinea versicolor of the neck, arms, trunk, and back.


REPRESENTATION

Veteran represented by:	Goodman, Allen and Filetti, PLLC


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to July 1973.

This appeal initially came to the Board of Veterans' Appeals (Board) from an August 1998 rating decision. 

In a February 2002 decision, the Board denied entitlement to increased ratings for an anal fissure both prior to and commencing September 25, 2000, denied an increased rating for tinea versicolor of the neck, arms, trunk and back, and denied an increased rating for post-operative residuals of a right knee injury with degenerative joint disease.  The Veteran appealed the denial of these claims to the Court of Appeals for Veterans Claims (Court).  In a January 2003 order, the Court vacated and remanded the Board's decision for further development.

In September 2003 the Board remanded the case to comply with the Court's instructions.  Subsequently, in a November 2005 rating decision, the RO increased the Veteran's rating for tinea versicolor of the neck, arms, trunk, and back from 10 percent to 30 percent, effective from August 30, 2002.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2006.  

In June 2006, the Board issued another decision which denied the Veteran's knee claims, granted an earlier effective date for the 30 percent rating for tinea versicolor, but denied a rating in excess of 30 percent, and remanded the increased rating claim for anal fissures.  This decision was vacated by an August 2008 Court order and returned to the Board for action consistent with a joint motion for remand.  However, it is noted that because the increased rating claim for the anal fissures had been remanded in the June 2006 decision, it was separated from the two issues (right knee and tinea versicolor) that were appealed to the Court. 

In January 2010, the Board issued a decision which again found that prior to August 30, 2002, the Veteran met the criteria for a 30 percent rating for tinea versicolor under the former criteria for rating skin disabilities.  The Board then remanded the increased rating claims for the Veteran's right knee, anal fissures, and tinea versicolor to obtain VA examinations to assess the current disability levels.

The Board has reviewed the examination reports from the examinations that were ordered in the January 2010 remand, but finds unfortunately that additional clarification is needed with regard to the Veteran's right knee disability and his tinea versicolor.   See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one); see also Stegall v. West, 11 Vet. App. 268 (1998).  This additional development will be explained in the REMAND portion of this decision.  

Following the ordered VA examinations, the RO granted (in a July 2010 rating decision) a separate (e.g. in addition to the 20 percent rating the Veteran receives for instability of the knee) 10 percent rating for limitation of motion of the right knee.  This rating was made effective in August 1997 (the date the Veteran's claim for an increased knee rating was received).  

During the course of appealing the June 2006 Board decision to the Court, the Veteran perfected a claim of entitlement to a TDIU to the Board.  However, in April 2011, the Veteran appointed separate counsel to represent him in his TDIU claim; and, therefore, per Board policy, that issue must be addressed in a separate decision.

It is also noted that the Veteran was initially represented by the Disabled American Veterans (DAV) in his appeal.  However, he revoked DAV's power of attorney in August 2007.  The Veteran subsequently retained the captioned counsel to represent him with regard to his tinea versicolor and right knee claims.  However, because the power of attorney was limited to only those two issues, a separate decision is being issued with regard to the two issues of an increased rating for anal fissures and whether the Veteran's substantive appeal of scars of the right knee and dependent's educational assistance that was received November 23, 2010 was timely, as the Veteran is currently unrepresented with regard to those issues. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  
 
In this case, the Board previously remanded the Veteran's claim in January 2010 to obtain VA examinations of the Veteran's service connected right knee and skin disabilities.  The requested examinations were provided in February 2010, but for the following reasons, the Board concludes that the examinations are inadequate for rating purposes, and therefore additional medical opinions must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination VA must provide an adequate one).  

With regard to the Veteran's claim for his right knee, the Veteran's representative submitted a letter in July 2011, requesting that the Board provide an additional VA examination of the Veteran's knee.  The rationale for this request was twofold.  First, the representative argued that the knee examination in February 2010 did not provide the range of extension in the Veteran's right knee, aside from acknowledging that there was limitation of extension.  Secondly, the representative asserted that while the examiner noted the Veteran's complaints of knee flare-ups, he did not attempt to quantify such limitation and he did not explain his inability to make the assessment.  

From a review of the examination report, the Board is unsure whether the precise limitation of the Veteran's extension was provided.  The examiner stated that the Veteran had range of flexion in his right knee from -10 to 120 degrees.  

More importantly, while the examiner stated that he was unable to describe the degree of limitation caused by the Veteran's reported knee flare-ups, other than what was related by the Veteran, he did not provide any explanation as to why such an opinion could not be provided.  In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id. (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.   As such, on remand, the examiner should address any limitation caused by flare-ups, or else specifically explain why such limitation cannot be quantified.

It is also noted that the examiner did not address the Board's questions about any instability in the Veteran's right knee.

Accordingly, the Board finds that without clarification, the February 2010 VA examination is inadequate for rating purposes, and therefore an additional examination should be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to the Veteran's claim for a rating in excess of 30 percent for tinea versicolor, the Board remanded the Veteran's claim in January 2010 for a VA examination.  The examiner was asked to address a series of questions.  While the majority of the questions were answered, the examiner unfortunately failed to fully address two questions.  Specifically, the examiner was asked:

a) does treatment of the Veteran's tinea versicolor currently require, or has it required during any distinct time period since August 30, 2002, constant or near constant systemic therapy, such as corticosteroids or other immunosuppressive drugs; in answering this question, the examiner should address the prescription of Ketoconazole tablets in 2006 (and state whether this constitutes a systemic therapy; and, if so, whether it should be considered constant or near constant).  The examiner should also address whether the Veteran's other prescribed medications (such as for blood pressure) preclude the prescription of any systemic therapy for his skin condition; and, if so, whether the Veteran would be, or would have been, prescribed some type of systemic treatment if not for the conflict with his other prescribed medication.  In doing so, the examiner should address the comment that the Veteran could not be prescribed fluconazole or oral azoles because of his blood pressure medication.  

If it is found that the prescription of systemic therapy is precluded by the Veteran's prescribed medications, the examiner should estimate how often corticosteroids/immunosuppressive therapy would be, or would have been, prescribed since August 30, 2002, but for the conflict with the Veteran's other medication.

The examiner was also asked:

e) does the Veteran's tinea versicolor currently cover, or did it cover at any time since August 30, 2002, more than 40 percent of the Veteran's entire body or more than 40 percent of his exposed areas.

The examination was provided in February 2010 and the examiner asserted that he could not provide an opinion on how often corticosteroid therapy would be, or would have been prescribed since August 30, 2002 without resorting to mere speculation, because the prescription(s) of such is generally based on but not limited to the number of and severity of symptoms/flare-ups.  

However, it is unclear why such an opinion could not be provided.  The Veteran's medical records are available for review, and the examiner did note that on at least one occasion, corticosteroids were prescribed during which time a blood pressure medication was temporarily discontinued.  

Additionally, with regard to the second question, the examiner only reported the current coverage of the Veteran's tinea versicolor but did not address the part of the question that was bolded and italicized above regarding the historical coverage of the Veteran's skin condition.
 
Therefore, this matter is remanded for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature, extent, frequency and severity of his service-connected right knee disability.  The claims folder should be made available to and reviewed by the examiner, whose opinions should be accompanied by a complete rationale.  The examiner is reminded that it is essential that each of the following instructions be followed.

a)  The examiner should expressly determine in degrees the range of motion (including providing clearly labeled findings of the flexion and extension) in the Veteran's right knee and should fully describe any pain, weakness, excess fatigability, and incoordination present in the right knee during range of motion testing; and, to the fullest extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint due to pain and weakness on repetitive motion.  

b)  The examiner should address, to the fullest extent possible, the degree of limitation, if any, caused by periods of flare-ups of the right knee.  If the examiner is unable to determine the amount, if any, of additional limitation of motion present during the Veteran's flare-ups, the examiner should provide a complete explanation as to why such an opinion cannot be provided, including an explanation of what needed information is missing that cannot be obtained.

c)  The examiner should indicate whether, and to what extent, the Veteran currently has, or has had at any point since October 1997, any lateral instability or recurrent subluxation in his right knee.  In addressing this issue the examiner should discuss the fact that the Veteran currently uses a cane, wears a knee brace, and was found to have looseness of the patella in 1998.  This should be reconciled with the fact that it appears that several VA examinations have not found any lateral instability or recurrent subluxation.  The examiner should determine whether the Veteran has any lateral instability or recurrent subluxation in his right knee that is not being identified by the tests and procedures being administered at the multiple VA examinations; and provide an opinion whether the tests that are being administered should be considered reliable indicators of lateral instability and recurrent subluxation.  In addressing this, the examiner should discuss the Veteran's assertions pertaining to instability of the knee and should state whether the Veteran can experience instability without any objective findings of instability on examination.

If it is concluded that the Veteran does have, or had during a discrete period since October 1997, either lateral instability or recurrent subluxation, the examiner should identify the severity (mild, moderate or severe) of such lateral instability or recurrent subluxation.

If it is concluded that the Veteran does not have any knee instability, the examiner should provide an explanation for the patella being loose in the Veteran's right knee (as noted at the 1998 VA examination).  Additionally, if the examiner concludes that the Veteran does not have even mild lateral instability or mild recurrent subluxation, the examiner should explain, if possible, why a knee brace was prescribed.

2.  Return the Veteran's claims file to the examiner who conducted the February 2010 skin examination, or if he is unavailable to an appropriate examiner.  If the examiner determines that an examination is necessary to answer the following questions, one should be provided.

The examiner should expressly answer the following questions:

a)  does treatment of the Veteran's tinea versicolor currently require, or has it required during any distinct time period since August 30, 2002, constant or near constant systemic therapy, such as corticosteroids or other immunosuppressive drugs; in answering this question, the examiner should address the prescription of Ketoconazole tablets in 2006 (and state whether this constitutes a systemic therapy; and, if so, whether it should be considered constant or near constant).  The examiner should also address whether the Veteran's other prescribed medications (such as for blood pressure) preclude the prescription of any systemic therapy for his skin condition; and, if so, whether the Veteran would be, or would have been, prescribed some type of systemic treatment if not for the conflict with his other prescribed medication.  In doing so, the examiner should address the comment that the Veteran could not be prescribed fluconazole or oral azoles because of his blood pressure medication.  

If it is found that the prescription of systemic therapy is precluded by the Veteran's prescribed medications, the examiner should estimate how often corticosteroids/immunosuppressive therapy would be, or would have been, prescribed since August 30, 2002, but for the conflict with the Veteran's other medication.

In address the above, the physician must review the treatment records on file.

b) the examiner should determine if the evidence shows that during any distinct period of time since August 30, 2002, the Veteran's tinea versicolor covered either more than 40 percent of his entire body or more than 40 percent of his exposed areas.

3.  Then readjudicate the appeal.  If any claims remain denied, provide the Veteran and his representative with a supplemental statement of the case, which takes into consideration the newly associated evidence added to the claims file, and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


